2016 UT App 20



               THE UTAH COURT OF APPEALS

                          PACIFICORP,
                           Appellee,
                               v.
                        PAUL F. CARDON,
                           Appellant.

                    Memorandum Decision
                       No. 20141103-CA
                    Filed January 28, 2016

             First District Court, Logan Department
                  The Honorable Kevin K. Allen
                           No. 090100469

              Blake S. Atkin, Attorney for Appellant
         Stephen K. Christiansen, Bret W. Reich, and Sam
                Meziani, Attorneys for Appellee

JUDGE KATE A. TOOMEY authored this Memorandum Decision, in
 which JUDGES STEPHEN L. ROTH and MICHELE M. CHRISTIANSEN
                         concurred.

TOOMEY, Judge:

¶1      In this appeal we must determine whether the district
court incorrectly enforced a permanent injunction against Paul F.
Cardon and whether the court exceeded its discretion when it
denied his request for an evidentiary hearing. We conclude that
it did neither and therefore affirm the order.

¶2     PacifiCorp owns a strip of vegetation on the edge of
Cutler Reservoir and uses the reservoir for its hydroelectric
renewable-energy project. Pursuant to federal law, to protect the
integrity of reservoir’s banks and water quality, PacifiCorp must
maintain the buffer. This requires PacifiCorp to periodically
access its land via an old county road which crosses Cardon’s
                       PacifiCorp v. Cardon


curtilage. 1 The road runs from Sam Fellow Road along the edge
of the reservoir and then, before reaching Cardon’s barn, it
deviates away from the reservoir through Cardon’s property
before winding back alongside the reservoir, where it reaches
PacifiCorp’s property.

¶3     In 2009, PacifiCorp filed suit against Cardon alleging
nuisance and trespass after Cardon interfered with its
maintenance and management of the reservoir by blocking
access over the road through Cardon’s property. Cardon was
held in contempt for failing to respond to discovery requests and
for perpetrating a fraud on the court by preparing and filing
false documents. The district court then entered a default
judgment against Cardon in 2011 (the 2011 Default Judgment).
Specifically, the court permanently enjoined Cardon from
“preventing PacifiCorp access to Cutler Reservoir.” Cardon did
not appeal this order.

¶4     On several occasions since the entry of the 2011 Default
Judgment, Cardon blocked PacifiCorp’s access to its property via
the old county road. In 2014, PacifiCorp filed a motion to enforce
the 2011 Default Judgment and requested an evidentiary
hearing. Through counsel, Cardon submitted an opposition to
PacifiCorp’s motion to enforce and also asked for an evidentiary
hearing. Cardon argued that granting PacifiCorp’s motion to
enforce was really an inappropriate request to expand the 2011
Default Judgment to include access to Cardon’s barnyard. He
essentially argued that PacifiCorp only needs access to the
portions of the road that are not on his property because “that
former county road gives PacifiCorp ample access to Cutler
Reservoir long before reaching the Cardon barnyard.” In a
memorandum decision, the district court granted PacifiCorp’s


1. Curtilage is “[t]he land or yard adjoining a house, usually
within an enclosure.” Black’s Law Dictionary 441 (9th ed. 2009).




20141103-CA                     2               2016 UT App 20
                       PacifiCorp v. Cardon


motion to enforce the injunction and denied the parties’ request
for an evidentiary hearing. The court disagreed with Cardon’s
characterization of PacifiCorp’s motion, stating,

      Simple access to Cutler Reservoir is not what
      PacifiCorp requested. The underlying purpose of
      the lawsuit was to prevent Cardon from interfering
      with PacifiCorp’s legal obligation to maintain the
      buffer strip on its property. PacifiCorp cannot
      perform that obligation if it cannot access the
      property. Naturally, the Judgment does not give
      PacifiCorp unfettered access to go wherever it
      wants on Cardon’s property. It does, however,
      provide limited access to the buffer strip “along the
      former country road or lane that connects to Sam
      Fellow Road and that crosses through defendant’s
      property.” This includes the lane that passes through
      Cardon’s farm yard and connects with the
      pathway leading to PacifiCorp’s property.

(Quoting the 2011 Default Judgment.)

¶5     On appeal from this memorandum decision, Cardon
reiterates the arguments made in opposition to PacifiCorp’s
motion to enforce and argues the court erred when it enforced
the 2011 Default Judgment. 2 He argues, “By entering such an


2. To the extent Cardon challenges the merits of the underlying
order and whether the road that runs through his property is a
proper easement, we conclude that we lack jurisdiction. An
appeal from final judgment “shall be filed with the clerk of the
trial court within 30 days after the date of entry of the judgment
or order appealed from.” Utah R. App. P. 4(a). “This deadline is
jurisdictional in nature, meaning that an appellate court simply
has no power to hear the case if a notice of appeal is untimely.”
                                                     (continued…)


20141103-CA                     3               2016 UT App 20
                       PacifiCorp v. Cardon


order, the trial court improperly expanded the scope of the [2011
Default Judgment] beyond the scope of that sought by
PacifiCorp in its amended complaint and beyond the terms of
the default injunction.” “We review procedural issues for
correctness and afford no deference to the lower court’s ruling.”
Berman v. Yarbrough, 2011 UT 79, ¶ 12, 267 P.3d 905.

¶6      “[M]otions to enforce are appropriate only when a party
fails to comply with his or her legal obligations.” Id. ¶ 14. To the
extent that a party’s motion to enforce is based on a court order,
“[a] court’s power to enforce a judgment is confined to the four
corners of the judgment itself.” Id. ¶ 15 (alteration in original)
(citation and internal quotation marks omitted). Thus, granting a
motion to enforce a judgment is procedurally proper only if the
“unequivocal mandate” which the court is enforcing is also
contained in the judgment. Cf. id. (“[I]f a court order does not
contain a clear directive for a party to undertake a certain action,
then a motion to enforce is procedurally improper.”).

¶7    In his opposition, Cardon did not dispute that he
obstructed PacifiCorp’s access to the road that crosses his
property. Instead, he asserted that the court’s decision required
him to allow PacifiCorp to access only the old county road, not
the portions of the road that abuts his barnyard or passes


(…continued)
State v. Collins, 2014 UT 61, ¶ 22, 342 P.3d 789 (citation and
internal quotation marks omitted). The final default judgment
order regarding the injunction was entered in early 2011.
Furthermore, in 2011, in a separate but related case, a district
court entered judgment in favor of PacifiCorp, operating as
Rocky Mountain Power, granting it ownership in the easement
across Cardon’s land. But Cardon did not appeal those orders
within thirty days. We therefore lack jurisdiction to consider
these challenges further.




20141103-CA                     4                 2016 UT App 20
                        PacifiCorp v. Cardon


through his curtilage. On appeal, Cardon suggests that the 2011
Default Judgment provides PacifiCorp with access to the road
everywhere but where it meets his property—claiming that
PacifiCorp should access its property through the reservoir itself
rather than by the road through his property. But this suggestion
misses the mark.

¶8     The 2011 Default Judgment expressly enjoined Cardon
from “[o]bstructing or preventing PacifiCorp[’s] access to Cutler
Reservoir, including access along the former county road or lane that
connects to Sam Fellow Road and that crosses through defendant’s
property.” (Emphasis added.) And, in the order granting
PacifiCorp’s motion to enforce, the court quoted its prior
judgment, emphasizing that this “includes the lane that passes
through Cardon’s property and connects with the route leading
to PacifiCorp’s property.” Nothing in the order suggests that the
court gave PacifiCorp leeway to access anything more than the
narrow road that passes through Cardon’s property as described
in the 2011 Default Judgment. Indeed, in its memorandum
decision, the court clarified that PacifiCorp’s access to the former
county road “does not give PacifiCorp unfettered access to go
wherever it wants on Cardon’s property.” The court expressly
afforded PacifiCorp the right to access the road that crosses
Cardon’s property. We therefore conclude that the district court
did not improperly enjoin Cardon from behavior that fell outside
the scope of the mandate in the 2011 Default Judgment.

¶9       Furthermore, the court did not abuse its discretion by
declining to conduct an evidentiary hearing. “The court must
grant a request for hearing on a motion . . . unless the court finds
that . . . the issue has been authoritatively decided.” Utah R. Civ.
P. 7(h). Here, as allowed by the Utah Rules of Civil Procedure,
the court denied the parties’ requests for an evidentiary hearing
after making such a finding. In opposing PacifiCorp’s motion to
enforce, Cardon argued that access to the road crossing his
property was not necessary for PacifiCorp to access the



20141103-CA                      5                 2016 UT App 20
                       PacifiCorp v. Cardon


reservoir. Specifically, he asserted that “[t]he former county road
referenced in the default judgment ends before the lane that
enters into the Cardon farmyard.” The 2011 Default Judgment
decided this issue when it expressly afforded PacifiCorp the
right to access the old county road—and specifically included
the section of road that crosses Cardon’s property. Based on its
plain language, the injunction applies to the “lane that connects
to Sam Fellow Road and that crosses through defendant’s
property.” Thus, even if we assume the road that passes through
Cardon’s property is not part of the former county road, as
Cardon seems to argue, the court expressly determined in the
2011 Default Judgment that the injunction included that portion
of the road that crosses his property. Accordingly, we cannot
conclude that the court exceeded its discretion in denying the
request for an evidentiary hearing when it found that this issue
had been authoritatively decided.

¶10 In sum, Cardon fails to convince us that the district court
improperly enforced the 2011 Default Judgment. And despite
Cardon’s earlier fraudulent behavior and disregard for the court
and its procedures, the district court has consistently afforded
Cardon every opportunity to defend against PacifiCorp’s
motions. He simply did not succeed. Accordingly, we affirm the
court’s order enforcing the 2011 Default Judgment enjoining
Cardon from preventing or obstructing PacifiCorp’s access to its
property via the road that crosses through his property.




20141103-CA                     6                2016 UT App 20